                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



REINARD SMITH                                :
     Plaintiff,                              :
                                             :
       v.                                    :      CIVIL ACTION NO. 18-3840
                                             :
ALEX KERSHENTSEF et al.,                     :
     Defendants.                             :


                                            ORDER

       This 11th day of February, 2019, upon consideration of Defendants’ Motion to Dismiss

(ECF No. 7) and Plaintiff’s Response (ECF No. 8), it is hereby ORDERED that the Motion is

GRANTED and that Plaintiff’s Complaint (ECF No. 2) is DISMISSED. It is further

ORDERED that:

       1. Plaintiff’s Magnuson-Moss Warranty claim is dismissed with prejudice;

       2. Plaintiff’s FDCPA claim is dismissed without prejudice;

       3. Jurisdiction over Plaintiff’s supplemental state law claims is denied.




                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge
